i
le

C :19-
fase 1:19-cr-00244-SHR Document 6 Filed 09/04/19

  

 

Page 1 of 5
,
UNITED © ES. DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
INTHE MATTER OF APPLICATION. FOR : / , 4
ADMISSION TO: PRACTICE IN THIS COURT =
; Derek A, Jordan wed lo a eit hereby petition ihe United States! District

      

Court for the Middle District of Pennsylvania to admit me'to pranties: before that Gourt. In
support of my petition, | state as follows: \

My office-address is: Barnes Law

 

604 8. Figueroa § Street, Ste 4950

 

 

 

 

 

 

 

Los Angeles, CA, 90017 a bocce ec,

 

Office Telephone: 219-890- 3341

 

 

 

 

; | was-admitted to practice before the Courts listed pelow on the date. shown after
the name 0 of each Court, andi amcurrently a memberin gone standing of altthose Courts.

 

     

 

Tennessee, October 2 2015; Ey District of TN | 40/27120168' W. District of TX, 42/5/2016:
Widdle District IN, 3/7/2017; Sth Circuit Court: Of Appeal, TITSI201T: “Nebraska District Court 3/14/19.

 

 

 

 

 

My attomey identification numer is: g: TNHS4209 “FE | LED.

| a : 2018.

 

 

 

 

 

 

 

 

 

 

PER: fe
- | HARRISBURG PA “DER CLERK |.
‘Daler. . | J

 

 

 

 

 

 

 

 
 

Case 1:19-cr-00244- 0 Fi ,
se 4-SHR Document 6 Filed 09/04/19. Page 2 of 5

{

 

Please Answer the Following Questions:

   

 

ofa crime (subsequent to my
red courtare set
none, state

 

 

 

 

 

 

 

 

i seen held in contempt of court aré sel
as follows: (State the nature and final di position of 60 ompt:rnone, stat are Sel

   
   

 

sions, ifany, on which! have bee

| do ._.., do net x, have any disciplinary: action, contempt or other
proceedin ys involving me pending: before any court. (Check the appropriate space.) If
therevare pending proceedings, please explain. gee sitntie ti a

 
  

 

| am seeking:
— General Admission under Local Rule LR 83.8.1

X___ Special Admission (specify by @ check which rule) under

 

9.2, [R83.8:.2.3—. or LR83.8.2.4 sug

 

LR 63.6.2)14, LR8
if seeking special admission under Local Ru las LR'83.8.2.4, LR 83.8.2.2, LR 83.8.2.3, or

LR 83.8.2.4, the basis for my admission under the designated rule is as follows:

 

‘NAME THE PARTY YOU REPRESENT:
Michael Boggs —
ifspecial'admission isrequested fora paiticular case, please listcase number and caption: |

Case # _ 4

 

 

Caption # USS: Michael Boggs

 
Case 1:19-cr- }
19-cr 00244-SHR Document 6 Filed 09/04/19 Page 3 of 5

 

lunderstand that. | | &

1). if seeking-admission under Section ER. 83.8.2.2, LR §3.8.2.3,.0F 83.8.2.4;
| must submit 2 letter from a superiors ting the agency with which | am
employed and the duties performed which qualify me tor admission under
those'sections. Oe | I

     

 

 

arcase, under Rule LR83,8.2.1, e
éate.. Any attorney specially admitted under LR .
roceeding: in which he or she appears, have
s generally admitted under Local, Rule: 83.8.1 to kK

 

2) if petitioning for admissio 5 only inaparti

 
 

   

|.need no sponsor's. certi
83.8.2.1, shall, in each

  

associate counsel who | :
practice inthis court. whese appeararice shall also be entered ofrecord:and

Sacer rE

   
  

upon wl om all;pleadings, motions, notices, a id other papers may be served
in accordance with: any § tatute or-applica ie rule. The attendance of any
uch associate counsel upon the hearing of any motion or the taking of any
testimony shall be sufficient appearance for 5 ty or parties represented

by sich, associate counsel. Either the ‘spe y admitted attorney oF
ly rticipate in any hearings,

  
  

  

   

associate counsel must be fi pared to pa

y pre| Lu
arguments, conferences and trials. (See L.R83.9)

  

if special admission is requested for'a particular case, Please EA sociat
ad telephone ner and bar identification number of associate
gounsel to be entered of record in the case: .

     

 

   

 

 

 

3) If seeking general admission under Rule LR 83.8.1, | must beam

the bar of the Supreme Court of Pennsylvania and have a sponse
metnber in good standing of the Bar of this Court present to mov
admission:and.| must submit the:sponsor’s certificate with my petition.

ember of

 
   
 

  
   

  

 

 

 

PETITIONER

2)

 

[Barldenification Numberand State where admitted)

 

eee

 

By Sat OE petition for admission, | acknowledge that | have read the attached
Middle District of Pennsylvania Code of Professional Conduct and agree to subscribe t
the standards set forth inthe Code. a agine to SubscHbe:'9

  
 

   

NAME OF PETITIONER tats

 

 
Case 1:19-cr-00244-SHR Document6 Filed 09/04/18 Page 40f5-

UNITED STATES DISTRICT COURT
FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

 

ESSIONAL CONDUCT |

    

ted States District Court for the Middte District.

__ As.a'member of the Bar of the United State
of Pennsylvania, | will strive forthe following profession ‘ideal:

 

As ‘The tule: of law will govern my éntire conduct, Twill not violate the law or place myself

  

2: | will treat with-civility'and respect the lawyers; clients, ‘opposing parties, the court and all
the is with whom! work. Professional courtesy is compatible vith vigorous
advocacy. seiitation. Even though antagonism may be expected by

ist duty'to my client. os

 

  
 
 

  

J
y

3. ‘Vwill respect other lawyers! schédules as my-own,and will seek agreement on meetings,

dépositions, hearings, and trial dates...A reasonable request for-ascheduling
accommodation should never be-unreasonably refused.

 

4.  Cotnmunications are life lines. | will keep the’ lines open. Telephone ealls.and
correspondence are’a two-way channel: | will respond to them promptly.

5 | will be punctual in appointments, communications and in-honoring scheduled Sg
appéarances. Neglect and tardiness are demeaning toothers and to the judicial
system.

KR

 

6. | will earnestly attempt to resolve differences through: negotiation , expeditiously and
‘without néedless expense. . . .

 

to judicial order and decorum. (will be -mindful:that
 discove and motions cost time and money. | will not use them
heedlessly. If an adversary is-entitied to something, | will provide it without unnecessary:
formalities. oa

  
    
  

 

8B. l-will not engage inecconduct that brings disorder:or disruption to the courtroom. fowill
advise my client and witn sses:appearing in co he proper conduct expected and

ft
required there and, to the best of my ability, prevent my. client and witnesses from

     

 

  

the bes
creating disorder-or disruption,

 

 

9. Before dates for hearings or tridis are set, or if that is.no easible immediately after such:
date has’been set, | will ater) o'verify the availat of necessary participants and

witnesses 80 | can promptly natity the court of-any likely problems.

  

 

 

| agree to subscribe to thé above
Code of Professional Conduct:

 

 
19-cr-00244-SHR Document 6 Filed 09/04/19 Page 5of5

Case 1

 

 

 

 

 
 
